Title: Wilhem & Jan Willink and Nicolaas & Jacob Van Staphorst to John Adams, 24 Mar. 1786
From: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan
To: Adams, John


          
            
              Sir,
            
            

              Amsterdam

              The 24th: March 1786.
            
          

          We have before us your Most Esteemed Favour of the 16th. Feby. and have taken due
            Notice of the Acceptances made by Your Excelly. to Whom all
            honour Shall be done by Messrs. Puller
          In Consequence of your Order the £19.1.4. paid by P. Messr. Puller for Charges on the Importation of the Remainder of
            your Baggage Will be Charged to the Account of the United States—.
          We have the honour to remain with due respect / Sir / Your
              Excells. most Obedt. / humble
            Servants

          
            
              Wilhem & Jan Willink
            
          
          
            
              Nico: & Jacob van
                Staphorst.
            
          
        